DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al WO 2016/006301 (herein referring to US 2017/0159183 as the English translation) in view of Patel et al US 5160600 or Middeke et al US 2015/0017331.
Per claim 1, it is noted that there is no required order to the claimed steps.  Nagamine teaches a resin plating method comprising the steps of cleaning (washing between each step [0013]), etching [0017], activation [0025], and metallization [0031], wherein the etching step can be performed with Mn(IV) (Example 2) or with Mn(III) + Mn(VII) (Example 4).  Nagamine is silent regarding two separate 
Per claim 2, Nagamine teaches that the Mn concentrations are not particularly limited ad can be from 0.01 to 100 g/L [0019], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.
Per claim 3, Nagamine teaches that the etching conditions are not particularly limited, while teaching, for example, a temperature of 30-70 C [0023], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.

Per claims 6-7, Nagamine teaches a metal-ion Pd in the etching solutions for example at a concentration of 114 or 190 mg/L (Tables 2-3), which falls within the claimed range.
Per claim 8, Nagamine is silent regarding the claimed density.  However, Nagamine teaches Mn in the same concentration as claimed (see above), and further teaches acid components within the density range as claimed, and furthermore teaches the addition of various additives.  Nagamine teaches that conditions and concentrations are not particularly limited [0017]-[0022], and also teaches the conditions can be selected according to the resin material to be treated, degree of etching, etc. [0023].  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the density of the etching baths to arrive at the desired results via routine experimentation (see MPEP 2144.05).
Per claim 17, Nagamine teaches steps of cleaning (washing between each step [0013], interpreted as cleaning or rinsing), etching [0017], activation [0025], and metallization [0031].  Nagamine also teaches a cleaning/degreasing steps prior to etching (Table 1).  As such, it would have been obvious to one of ordinary skill in the art to have performed a cleaning, etching, rinsing, activation, and metallization process with steps in that order with a reasonable expectation for success, as taught by Nagamine.


s 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al WO 2016/006301 (herein referring to US 2017/0159183 as the English translation) in view of Patel et al US 5160600 or Middeke et al US 2015/0017331, as applied above, further in view of Weitershaus et al US 214/0306147.
Per claim 9, Nagamine is silent regarding electrochemically adjusting the concentration of the Mn etching baths.  Weitershaus teaches a similar process of chrome-free etching methods with mixed acid solutions (abstract), wherein Mn(III) ions can be generated from Mn(II) by electrolysis [0022], and electrochemical regeneration of other Mn ions including Mn(VII) and Mn(IV) are known and utilized [0004].  It would have been obvious to one of ordinary skill in the art to have generated and adjusted the Mn ion concentration in the etching baths of Nagamine via electrochemical means with a reasonable expectation for success and predictable results as taught by Weitershaus, since Weitershaus teaches that such techniques are effective in chrome-free etching followed by metallization.
Per claim 10, Nagamine teaches that the Mn concentrations are not particularly limited ad can be from 0.01 to 100 g/L [0019], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.
Per claim 11, Weitershaus teaches the Mn(II) source to be Mn(II)-sulfate [0020].

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach one of the claimed stabilizers in the first etching solution.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.

Interview Summary
It is noted that a telephone call was made to Attorney Calcagni on 6/4/21 in an attempt to propose claim amendments to place the case in condition for allowance.  However, no agreement was reached and Attorney Calcagni instructed the examiner to proceed with the next office action (see attached interview summary).

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a two-step etching process with the claimed Mn ion solutions.  However, this is not persuasive because Applicant argues the references individually, rather than in combination as relied upon in the above rejection.  Nagamine teaches all of the claimed process steps, and teaches both of the claimed Mn ion etching solutions.  The secondary references are relied upon to teach that in etching of plastic surfaces for metallization, two separate etching steps is known and effective in similar processes.  As such, the determination of what compositions to utilize for each etching step would have been determined by one of ordinary skill in the art; and one skilled in the art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715